Title: From Louisa Catherine Johnson Adams to John Adams, 12 June 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 12 June 1821
				
				Your Letter reached me last Eveng. and I am very sorry to learn that your Grandfather is so feeble as it is a symtom which I am apprehensive which indicates a decay of constitution which may lead us to dread a close of his career much earlier than we any of us anticipate—Mrs. Clark’s accounts from Quincy differ very much according to her and Mrs. French and I think she would be wiser if she said less—but wisdom and Mrs. C. were never bosom friends and she appears to prefer infinitely the brazen shield of Bellona to the more mild and steady light of Minerva—We have had nothing but tragedies here lately—Last night two of the Sergeants of the Engineer Corps were disputing and one took a pistol ready loaded from his pocket and shot the other dead—I know not what you mean by liking my Letter better than any you have received for the last two years I have not the least recollection of it—but at all events I am glad it pleased you—To obtain a correct knowledge of human nature, we must weigh well our own characters, examine our thoughts, look into our motives, and watch every ebullition of passion which actuates our conduct, so as to have some correct rule by which to judge of others and this habit of judging ourselves will almost always teach us to be lenient to the defects of others. Your knowledge of mankind is so small your experience in the world so new it is scarcely possible for you yet to have even peeped into the extensive and interesting which human Nature in all its vast and great varieties presents and it requires the close and permit to say most unimpassioned observation at to attain any skill in this deepest of all studies and best when properly understood and properly acquired—What do you read lately? I suppose however you are entering on your last term of the Sophomore year which I have always understood to be the most trying one during a residence in College and requiring all your attention to your studies and the necessary avocations of a University—By the time I arrive you will nearly have finished those labours and will soon after enter into your Junior year when you will be released from some of the burthens under which you now labour—Adieu Mr. Boylston has renewed his invitation and we shall take a ride to see while we visit Boston as we cannot take it in our route—Your father will leave this the middle of AugustYours Ever
				
					L. C. A—
				
				
			